Exhibit 10.1B

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION

AMENDMENT NO. 1 TO THE PROFESSIONAL SERVICES AGREEMENT

This Amendment No. 1 to the Professional Services Agreement (“Amendment No. 1”)
amends that certain Professional Services Agreement dated July 30, 2007 (the
“Agreement”) by and between Office Depot, Inc., a Delaware corporation (“Office
Depot”), and SupportSoft, Inc., a Delaware corporation (“SupportSoft”). This
Amendment No. 1 is effective on the date last executed by the parties below
(“Amendment Effective Date”).

WHEREAS, SupportSoft and Office Depot wish to amend the Agreement in order to
modify certain terms currently set forth therein.

NOW, THEREFORE, in consideration of the mutual promises contained herein,
SupportSoft and Office Depot agree as follows:

1. Agreement Term. The first sentence of Section 5, “Term and Termination,”
shall be amended to state as follows:

“5. Term and Termination. The term of this Agreement shall commence on the
Effective Date and continue through ***; provided, however, that if the National
Launch (as defined in Exhibit A to this Agreement) occurs after ***, the term of
the Agreement shall continue through *** (the “Initial Term”).”

2. Loyalty. A new Section 3.3 shall be added to the Agreement, as follows:

“3.3. Loyalty. During the Initial Term and any Renewal Term of the Agreement,
Office Depot shall use its commercially reasonable efforts to launch, market,
promote and make the Services available to Customers in North America and online
through www.officedepot.com (or such other website as Office Depot may deploy)
in accordance with Exhibit A and shall not, directly or indirectly, on its own
behalf or through a third party, develop, market, promote, solicit orders for,
or offer for sale, services systems or techniques that are similar to or compete
with the services, products, concepts, systems or techniques embodied in the
SupportSoft Services made available by SupportSoft to Office Depot (“Competing
Offering”) offered to Customers in North America or online. A service or other
offering will be deemed to be a Competing Offering if a customer would buy the
service or other offering to achieve similar purposes as the SupportSoft
Services or if such service or other offering embodies systems or techniques
which are similar to the systems or techniques of the SupportSoft Services;
provided further, however, that a Competing Offering specifically excludes any
services that are performed without a network connection, including, but not
limited to, any services that are performed by a technician who is physically
dispatched to a customer’s location for the purpose of completing any service or
services in which a customer’s technology or hardware is physically shipped to a
third party repair facility for completing any service.”

3. Right of Bid. A new Section 3.4 shall be added to the Agreement, as follows:

“3.4. Right of Bid for Customers Outside *** and Customers of *** Division.
During the Initial Term and any Renewal Term of the Agreement, if Office Depot
desires to offer services to Customers outside *** or to Customers of Office
Depot’s *** Division that are similar or comparable to the Services provided by
SupportSoft to Customers in *** and online (herein “Expanded Offering”), then
Office Depot must offer SupportSoft the right to submit a proposal regarding the
performance of such Expanded Offering. If SupportSoft elects to submit a
proposal for such Expanded Offering, Office Depot will negotiate with
SupportSoft in good faith to expand this Agreement to include such Expanded
Offering; provided, however, that SupportSoft acknowledges and agrees that
Office Depot may, but shall not be obligated to, then solicit other proposals
from other third parties for such Expanded Offering (“Additional Proposals”) and
may make its final determination regarding such Expanded Offering based on the
overall service levels, pricing and customer need levels in order to ensure that
SupportSoft’s proposal is competitive. SupportSoft further acknowledges and
agrees that this Section 3.4 provides SupportSoft with a right to bid on the
Expanded Offering and does not provide SupportSoft with a right of first refusal
nor any guarantee that SupportSoft will be awarded the Expanded Offering
business. Promptly upon receipt of an Additional Proposal for the Expanded
Offering that Office Depot intends to actively consider, and prior to Office
Depot engaging in any discussions with the offeror (the “Other Interested
Party”) regarding such Additional Proposal, Office Depot will promptly provide
SupportSoft with a written summary of the Additional Proposal in reasonably
sufficient detail, and to the extent Office Depot is not otherwise bound by any
confidentiality, to enable SupportSoft to evaluate and respond to such
Additional Proposal. SupportSoft will review the written description for the
Additional Proposal and will respond in writing to Office Depot within fifteen
(15) days with either a comparable offering for such Expanded Offering, or
confirmation that it will not pursue such an offering. If SupportSoft fails to
respond in such fifteen-day period, or it confirms that it will not provide a
proposal for a comparable offering, or if SupportSoft and Office Depot are not
able to reach agreement on such Expanded Offering within sixty (60) days after
receipt of SupportSoft’s proposal or if Office Depot determines, in its
discretion, to not pursue SupportSoft’s proposal, SupportSoft acknowledges and
agrees that Office Depot may enter into a contractual relationship or accept the
Additional Proposal for such Expanded Offering from another person or entity.
Notwithstanding the foregoing, SupportSoft acknowledges and agrees that Office
Depot will not be obligated to forward or disclose any information in connection
with any Additional Proposal or Expanded Offering that Office Depot does not
intend to pursue or consider.”

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

4. Compliance with Regulations and Policies. The first sentence of Section 11 of
the Agreement, “Compliance with Regulations and Policies,” shall be amended to
delete the words “at SupportSoft premises” and insert the word “remotely” in
place of the deleted text, to read as follows:

“11. Compliance with Regulations and Policies. Unless otherwise set forth in the
applicable SOW, SupportSoft shall perform the Services remotely or on site at
Office Depot’s premises, and shall be responsible for providing all equipment
and supplies necessary to perform the Services.”

5. Limitation of Liability. Section 16, “Limitation of Liability,” shall be
deleted in its entirety and replaced with a new Section 16, “Limitation of
Liability,” as follows:

“16. Limitation of Liability. EXCEPT FOR THE PARTIES’ INDEMNIFICATION
OBLIGATIONS IN SECTIONS 14 AND 15 ABOVE, OFFICE DEPOT’S BREACH OF SECTIONS 3.3
OR 3.4, OR EITHER PARTY’S WILLFUL, OR KNOWING BREACH OF SECTION 4, IN NO EVENT
WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON CONTRACT, TORT, OR ANY
OTHER LEGAL THEORY, INCLUDING, WITHOUT LIMITATION, LOSS OF DATA OR ITS USE, LOSS
OF PROFITS, LOSS OF BUSINESS, OR OTHER ECONOMIC DAMAGES, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGE. REGARDLESS OF THE FORM OF ACTION, OTHER THAN
AN ACTION FOR PAYMENT OF AMOUNTS DUE UNDER THE AGREEMENT, THE PARTIES’
INDEMNIFICATION OBLIGATIONS IN SECTIONS 14 AND 15 ABOVE, OFFICE DEPOT’S BREACH
OF SECTIONS 3.3 OR 3.4, AND EITHER PARTY’S WILLFUL OR KNOWING BREACH OF SECTION
4, THE TOTAL LIABILITY OF EITHER PARTY UNDER THIS AGREEMENT SHALL NOT EXCEED THE
TOTAL AMOUNT PAID TO SUPPORTSOFT FOR SERVICES SATISFACTORILY PERFORMED UNDER
THIS AGREEMENT AS OF THE DATE OF SUCH CLAIM.”

6. Governing Law. The second sentence of Section 18.7, “Governing Law,” shall be
amended as set forth below, and the existing Section 18.7 shall be deleted in
its entirety and replaced with a new Section 18.7, “Governing Law,” as follows:

“18.7. Governing Law. This Agreement shall be interpreted in accordance with New
York law. Each Party acknowledges that any actual or threatened breach of
Sections 3.3, 3.4, 4 or 9 may cause the other Party irreparable harm for which
money damages may not be an adequate remedy, and that injunctive relief may be
an appropriate remedy for such breach. Each party will comply with all
applicable export and import control laws and regulations in the use and
distribution of the Software, Services and any other SupportSoft Technology.”

7. Program Description. Exhibit A to the Agreement, “Remote Service Program
Description,” shall be amended as set forth below:

 

  a. The last sentence of Exhibit A, Section 4, “Timeline and Milestones,” shall
be amended to amend the number of Office Depot stores to 1238 and to delete the
words “on or before ***,” to read as follows:

“National Launch: The program will be deployed nationally to all 1238 Office
Depot stores and online.”

 

  b. The last sentence of Exhibit A, Section 7, “Program Management; Forecasting
and Reporting,” shall be amended to insert the words “(meaning for Office Depot,
a senior executive of North America retail; and for SupportSoft, the senior-most
executive of the Consumer business unit or the Chief Executive Officer)” to read
as follows:

“Quarterly Performance Reviews: The Parties agree that appropriate senior-level
representatives of each Party (meaning for Office Depot, a senior executive of
North America retail; and for SupportSoft, the senior-most executive of the
Consumer business unit or the Chief Executive Officer) shall meet at least once
per quarter during the Term to review the overall progress and status of
performance under the Agreement including, without limitation, the marketing and
advertising program and any feedback and suggestions for improvement.”

 

  c. A new Section 8, “Service Delivery Management System,” shall be added to
Exhibit A as set forth below:

“8. Service Delivery Management System

SupportSoft agrees to make available its Service Delivery Management System
(SDMS) platform to Office Depot, through which SupportSoft manages remote
delivery of services as contemplated in this Remote Service Program
Specification.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

License to Use SDMS. Subject to the terms of this Agreement, SupportSoft grants
to Office Depot a nonexclusive, nontransferable, nonsublicensable, limited
license for use of the Service Delivery Management System Service (“SDMS
Service”) by Office Depot and on behalf of its third party partners whose
product and/or service SKUs have been input into the SDMS Service by
SupportSoft. Office Depot shall not (and shall not allow any third party to):
(i) decompile, disassemble, or otherwise reverse engineer or attempt to
reconstruct or discover any source code, underlying ideas, or interoperability
interfaces of the SDMS Service by any means whatsoever; (ii) remove any product
identification, copyright or other notices; (iii) provide, lease, lend, use for
timesharing, service bureau or hosting purposes or otherwise use the SDMS
Service to or for the benefit of third parties, except as expressly authorized
herein; (iv) reproduce the SDMS Service or any component thereof; (v) modify,
adapt, alter, translate or incorporate into or with other software, or create a
derivative work of, any part of the SDMS Service, nor any service or product
that is similar to or a substitute in whole or in part for the SDMS Service;
(vi) disclose information or analysis (including, without limitation,
benchmarks) regarding the quality or performance of the SDMS Service (except as
required by law or court order); or (vii) resell, sublicense, distribute, or
transfer the SDMS Service or any component thereof to any third party
(including, without limitation, sharing Office Depot’s username(s) and
password(s) for the SDMS Service with any third party). Office Depot represents
and warrants that it will use the SDMS Service for its internal business
purposes only. Office Depot, and not SupportSoft, shall have sole responsibility
for the accuracy, quality, integrity, legality, reliability, appropriateness,
and intellectual property ownership or right to use of all content and data that
Office Depot provides to SupportSoft associated with Office Depot’s use of the
SDMS Service.

SDMS Service Fees. SupportSoft shall charge Office Depot a flat fee (calculated
based on the table below) for each work order that is fully completed in the
SDMS. Completion shall be measured by the allocation of a Work Order number.
Delivered work orders will be billed regardless of whether the corresponding
service is cancelled or returned by the end user. The pricing schedule outlined
below will apply to all Work Orders generated in each calendar year. For the
avoidance of doubt, on January 1st of each year during the term of this
Agreement, the cumulative number of Work Orders, for purposes of calculating
prices per the table below, shall be reset to zero (0).

 

Cumulative Number of Work Orders

   Price Per
Work Order  

*** - ***

   $ * ** 

*** - ***

   $ * ** 

*** - ***

   $ * ** 

*** +

   $ * ** 

SupportSoft shall invoice Office Depot on a quarterly basis for all work orders
delivered in the prior calendar quarter. Office Depot shall pay SupportSoft’s
invoices within *** (***) days of the date of each SupportSoft invoice.

SDMS Program Support. During each calendar quarter, Office Depot may request up
to *** (***) hours of program support to be provided by SupportSoft. Program
support may consist of further customizations to the SDMS and/or the management
of SKUs in the SDMS and in each instance the nature and duration of the support
effort shall be reflected in a work order or other writing agreed to by the
parties. Program support days must be used within the corresponding quarter or
else they will expire; for the avoidance of doubt, Office Depot may not roll
program support days forward into subsequent quarters. If Office Depot requires
additional program support, it may obtain such support from SupportSoft at a
daily (8-hour) rate of USD $*** per day.

SDMS Service Provisioning Obligations. SupportSoft’s obligations in connection
with the provisioning of the SDMS Service shall be limited to the following
activities:

 

  1. Ongoing monitoring of server, network and database uptime

 

  2. Periodic backups of database, retained for one year on tape

 

  3. Firewall and load balancer configuration and monitoring, as needed

 

  4. Virus detection & removal

 

  5. FTP push of web logs (upon request, not more frequently than one (1) time
per day subject to a file size limitation of 1 GB)

 

  6. Access to Internet Information Services (IIS) logs for up to 1 week, upon
request

 

  7. Monitoring of application logs”

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

8. Pricing Exhibit F. A new Exhibit F-1, “Pricing,” attached hereto and
incorporated herein by reference, shall supersede Exhibit F to the Agreement. As
of the Amendment Effective Date, Exhibit F shall be terminated and shall have no
force or effect.

9. Press Release. The parties agree to work in good faith to issue a mutually
agreeable press release within sixty (60) days of the Amendment Effective Date
generally describing the nature of the parties’ relationship.

10. Interpretation. If any provision in this Amendment No. 1 conflicts with any
provision in the Agreement, the provision in this Amendment No. 1 will control
and, to the extent necessary, supersede the conflicting provision in the
Agreement. All other terms and conditions of the Agreement and shall remain in
full force and effect. Any different or additional terms of any purchase order,
confirmation, or similar form shall have no force or effect unless signed by
authorized representatives of both parties. Any defined terms that have not been
defined in this Amendment No. 1 shall have the meaning ascribed to them in the
Agreement.

ACCEPTED AND AGREED TO BY THE AUTHORIZED REPRESENTATIVE OF EACH PARTY:

 

SupportSoft:     Office Depot: SupportSoft, Inc.     Office Depot, Inc. By:  

/s/    Josh Pickus

    By:  

/s/    Randall W. Wick

  (Authorized Signature)       (Authorized Signature) Name:  

Josh Pickus

    Name:  

Randall W. Wick

  (Print or Type)       (Print or Type) Title:  

CEO

    Title:  

Vice President, Merchandising

Date:  

8/1/08

    Date:  

7/30/2008

LOGO [g52304g55m89.jpg]     By:  

/s/    Steven Mahurin

      (Authorized Signature)       Name:  

Steven Mahurin

        (Print or Type)       Title:  

Executive Vice President, Merchandising

      Date:  

 

      LOGO [g52304g62u30.jpg]

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

Exhibit F-1

PRICING

 

1. Net Fees. SupportSoft will invoice and Office Depot shall pay the Net Fees
for services delivered per the terms defined in Section 6.0 of the Agreement.

 

Service

  

Type

   SKU    Net Fees
to SPRT    Suggested
Retail
Price   

Description

Protection & Performance

   PC Attach    541190    $ ***    $ ***    The Protection & Performance service
installs and updates McAfee’s Virus Scan Plus software and configures your
operating system to provide maximum system and data security. Additionally, our
solution engineers remove unwanted programs and run a new computer tune up to
ensure top performance of your new computer. A tune up report in addition to the
service receipt will be left on the PC desktop.

Premium Protection & Performance

   PC Attach    541330    $ ***    $ ***    The Premium Protection and
Performance service installs and updates McAfee’s Internet Security Suite
software and configures your updated operating system to provide maximum system
and data security. Additionally, our solutions engineers remove unwanted
programs and run a new computer tune up to ensure top performance out of your
new computer. The service also configures the parental control tools and creates
up to three user profiles that restrict internet usage and program access for
minors. A tune up report in addition to the service receipt will be left on the
PC desktop.

Diagnose & Repair

   Break Fix    541650    $ ***    $ 149.99    The Diagnose and Repair Service
determines the computer problem(s) you are experiencing, provides
recommendations for repair, and implements those recommendations if they can be
performed remotely. Recommendations are based on a series of system audits that
reviews recent software installs, hardware upgrades, status of anti-virus
applications, startup services and hardware conflicts. In addition, once the
relevant repair is implemented, our solution engineer will run a system tune up
to ensure that your computer’s performance is optimized. A tune up report in
addition to the service receipt will be left on the PC desktop.

Diagnose, Repair & Protect

   Break Fix    602210    $ ***    $ ***    The Diagnose, Repair and Protect
Service determines the computer problem(s) you are experiencing, provides
recommendations for repair, and implements those recommendations if they can be
performed remotely. Recommendations are based on a series of system audits that
reviews recent software installs, hardware upgrades, status of anti-virus
applications, startup services and hardware conflicts. Once your computer is
repaired, our solutions engineer installs and updates McAfee’s Virus Scan Plus
software and configures your operating system to provide maximum system and data
security. In addition, our solutions engineer will run a system tune up to
ensure that your computer’s performance is optimized. A tune up report in
addition to the service receipt will be left on the PC desktop.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

PC Tune Up

   Break Fix    541845    $  ***    $ 69.99    The PC Tune Up service optimizes
your computer’s performance by adjusting key settings, downloading the latest
operating system performance updates, installing security patches and scheduling
ongoing disk defragmentation.

PC Tune & Protect

   Break Fix    436565    $ ***    $ ***    The Tune & Protect service installs
and updates McAfee’s Virus Scan Plus software and configures your operating
system to provide maximum system and data security. Additionally, our solution
engineers run a system tune up to ensure top performance of your PC. A tune up
report in addition to the service receipt will be left on the PC desktop.

Online Production and Performance**

   PC Attach    933950    $ ***    $ ***    [Sold in Service Card format] The
Online Protection & Performance service installs and updates McAfee’s Virus Scan
Plus software and configures your operating system to provide maximum system and
data security. Additionally, our solution engineers remove unwanted programs and
run a new computer tune up to ensure top performance of your new computer. A
tune up report in addition to the service receipt will be left on the PC
desktop.

Online Wireless Security Setup

   Device
Management    933930    $ ***    $ 49.99    [Sold in Service Card format] The
Online Wireless Security Setup service establishes a connection between your
computer and wireless router, and implements wireless network security on your
router and PC.

Online Network Setup

   Device
Management    933990    $ ***    $ 89.99    [Sold in Service Card format] This
Network Setup service establishes a connection between your computer and
wireless router, implements wireless network security, configures the firewall
and enables file and print sharing between two computers and one printer.

Online Peripheral Setup

   Device
Management    933830    $ ***    $ 39.99    [Sold in Service Card format] The
Online peripheral service installs and updates the required peripheral software
and drivers for use with your computer. In addition, the service diagnoses and
resolves any problems you may be experiencing with the peripheral.

Online PC Tune Up

   Break Fix    933965    $ ***    $ 69.99    [Sold in Service Card format] The
PC Tune Up service optimizes your computer’s performance by adjusting key
settings, downloading the latest operating system performance updates,
installing security patches and scheduling ongoing disk defragmentation.

Online Diagnose and Repair

   Break Fix    933975    $ ***    $ 149.99    [Sold in Service Card format] The
Diagnose and Repair Service determines the computer problem(s) you are
experiencing, provides recommendations for repair, and implements those
recommendations if they can be performed remotely. Recommendations are based on
a series of system audits that reviews recent software installs, hardware
upgrades, status of anti-virus applications, startup services and hardware
conflicts. In addition, once the relevant repair is implemented, our solution
engineer will run a system tune up to ensure that your computer’s performance is
optimized. A tune up report in addition to the service receipt will be left on
the PC desktop.

Online Tune and Protect

   Break Fix    933935    $ ***    $ ***    [Sold in Service Card format] The
Tune & Protect service installs and updates McAfee’s Virus Scan Plus software
and configures your operating system to provide maximum system and data
security. Additionally, our solution engineers run a system tune up to ensure
top performance of your PC. A tune up report in addition to the service receipt
will be left on the PC desktop.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

2. Notes to Pricing Schedule:

Future Services may be added by written agreement of the parties using the
change control process defined in Exhibit A to the Agreement (“Remote Services
Program Description”).

 

3. Help Desk Services. SupportSoft will charge $*** per minute for any Help Desk
services delivered to Office Depot. Payment will be made according to the terms
outlined in Section 6.0 of the Agreement.

 

4. Program Support Funds.

 

  a. SupportSoft will provide Program Support Funds (“PSF Funds”) to reimburse
certain Qualified Expenses (as defined below) incurred by Office Depot in
marketing the Services; provided that (i) the branding requirements defined in
Exhibit A Section 2 are maintained, and (ii) Office Depot has submitted
appropriate documentation and receipts for such Qualified Expenses no later than
fifteen (15) days after the end of the calendar quarter in which such Qualified
Expenses were incurred. All such Qualified Expenses shall be approved by
SupportSoft, not to exceed the amounts specified in Section 3.d below. The PSF
Funds due to Office Depot for Qualified Expenses during a calendar quarter will
be paid to Office Depot within *** (***) days after the end of the calendar
quarter in which such expenses were incurred by Office Depot.

 

  b. “Qualified Expenses” are defined as:

Print advertisements where the Services are displayed prominently and
documentation provided to SupportSoft that includes proof of the specific print
advertisement with the Services clearly visible (i.e. ad copy), the dates,
regions, circulation of such advertisements and the costs directly associated
with such advertisements.

Radio and television advertisements that specifically market the Services and
documentation provided to SupportSoft that includes proof of the specific media
placements, the dates and regions of such advertisements and the costs directly
associated with such advertisements.

Online advertisements (search, banner ads and the like) that specifically market
the Services and documentation provided to SupportSoft that includes proof of
the specific online placements, the dates and outlets of such advertisements and
the costs directly associated with such advertisements.

Other such advertising expenses that the parties may mutually agree to in
writing.

 

  c. The PSF Funds accrual will commence as follows:

 

  i. If Office Depot makes the Services available for online purchase from
www.officedepot.com and gives the Services reasonably prominent online marketing
placement on or before *** and continuously thereafter, the first quarterly PSF
Funds will be accrued for the period from *** through ***.

 

  ii. If the PSF Funds accrual does not commence under Section 3.b.i above, then
if Office Depot makes the Services available for online purchase from
www.officedepot.com and gives the Services reasonably prominent online marketing
placement on or before *** and continuously thereafter, the first quarterly PSF
Funds will be accrued for the period *** through ***.

For the avoidance of doubt, no PSF Funds shall be accrued during any calendar
quarter in which Office Depot fails to make the Services available for online
purchase from www.officedepot.com or fails to give the Services reasonably
prominent online marketing placement.

 

  d. The total PSF Funds available to Office Depot for use in any given calendar
quarter during the Initial Term shall be an amount up to *** percent (***%) of
the Net Fees for Services paid by Office Depot to SupportSoft in the immediately
preceding calendar quarter (excluding performance bonus payments made for that
quarter, as set forth in Section 5 below). For the avoidance of doubt, unused
PSF Funds will expire at the end of the quarterly period in which such PSF Funds
were available.

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***



--------------------------------------------------------------------------------

  e. Upon SupportSoft’s reasonable request, not to exceed once annually, Office
Depot will provide SupportSoft with reports and data sufficient for SupportSoft
to evaluate the effectiveness of the marketing programs Office Depot conducts
relating to the Services.

 

5. *** Performance Bonus. SupportSoft will pay an annual performance bonus to
Office Depot based upon SupportSoft’s attainment of certain ***, as set forth in
the table below (the “*** Performance Bonus”).

 

  a. “***” shall mean the ***.

 

  b. The *** Performance Bonus will commence on July 1, 2008, and the first ***
Performance Bonus will be effective for *** during the time period from July 1
through December 31, 2008. Thereafter during the Initial Term, the ***
Performance Bonus will be calculated on an annual basis. The *** Performance
Bonus will be paid to Office Depot within thirty (30) days after the end of the
time period to which it pertains.

 

  c. Reporting. Within thirty (30) days after the end of each calendar quarter,
SupportSoft will provide written reports to Office Depot reflecting the *** for
the applicable quarter and year-to-date.

 

  d. *** and Bonus Amounts. The table below sets forth the *** thresholds and
*** Performance Bonus amounts for the Initial Term. For the avoidance of doubt,
no *** Performance Bonus shall be due for any time period in which the ***
thresholds in the table below have not been attained.

 

     Second Half
2008    2009    2010    2011*

***

   $ ***    $ ***    $ ***    ***

*** Performance Bonus

   $ ***    $ ***    $ ***    ***

 

* *** (***) *** .

*** Rebate for Overachievement of ***

The *** Rebate will be paid for incremental *** above the *** targets above for
the calendar years of 2009 and 2010. A *** rebate will be paid to Office Depot
for overachievement of the *** targets above by ***% ***. The *** Rebate within
each incremental *** overachievement level will be paid at the percentages for
each tier as set forth in the table below.

 

*** Percent Over Target

   *** Rebate Percent
within Each Tier of
Incremental ***  

***%

   *** % 

*** - ***%

   *** % 

*** - ***%

   *** % 

*** - ***%

   *** % 

For example, 2009 *** percent over target overachievement of *** % will be
calculated as follows:

 

     2009
***    2009 ***
Overachievement    Eligible Rebates
***    *** Rebate
Percentage     *** Rebate
Amount

*** Target

   $ ***           

*** Target + ***%

   $ ***    $ ***    $ ***    *** %    $ ***

*** Target + ***%

   $ ***    $ ***    $ ***    *** %    $ ***

*** Target + ***%

   $ ***    $ ***    $ ***    *** %    $ ***                                  

Total at ***% Overachievement

   $ ***    $ ***    $ ***      $ ***

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***